PER CURIAM.
This is an appeal from a final judgment of conviction for first-degree murder with a firearm and unlawful possession of a firearm during the commission of a felony (the murder).
The State concedes, and we agree, that the defendant’s conviction and sentence, for unlawful possession of a firearm during the commission of a felony, constitutes a violation of the defendant’s double jeopardy rights. See Henton v. State, 789 So.2d 524 (Fla. 3d DCA 2001). See also Cleveland v. State, 587 So.2d 1145 (Fla.1991).
Accordingly, finding no other meritorious point on appeal, we vacate the defendant’s judgment with regard to the unlaw*739ful possession of a firearm conviction, and remand for resentencing.
Affirmed in part, reversed in part and remanded.